Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 02/16/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn.   

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 02/16/2021, with respect to the previous 101 rejections have been fully considered and are persuasive.  The previous 101 rejections have been withdrawn. 

Applicant's arguments filed 02/16/2021 regarding the previous prior art rejection of independent claims 1 and 14 have been fully considered but they are not persuasive. 
	Applicant first argues that previously cited prior art Zeller does not teach the reference scan includes a "Gradient Echo (GRE) sequence or a Rapid Acquisition with Refocused Echoes (RARE) sequence" as claimed. Applicant further argues that Zeller describes a navigator sequences/scans NavA, NavB, NavC and these scans are merely directed to correcting the BO drift. In particular, the Zeller reference and the cited paragraphs simply describe the navigator sequence 7 described in the Related Art section (e.g. Fig. 1) of the present application.
These kernels are obtained from a separate non-collapsed reference scan that is obtained prior to the series of sequences used to obtain the collapsed image data” [0012]. Then in [0033] of Zeller, Zeller discloses “In still further embodiments, navigator sequences having more than three reference lines can be acquired for slice GRAPPA kernels having a size larger than 3 in the phase-encoding direction… In other embodiments, navigator sequences having a different number of reference lines, with alternating readout gradient polarities, can be provided to accommodate slice GRAPPA kernels having various sizes.” Therefore, it is believed that the Navigator scans NavB, NavC can be considered reference scans for determining slice-specific GRAPPA kernels. 
	Also, the Navigator scans NavB and NavC are considered gradient echo (GRE) sequences according to Zeller. [0004] of Zeller teaches that EPI sequences includes gradient echoes that are formed with a rapid changing of the polarity of a readout gradient. NavB and NavC both include rapid changing of the polarity of a readout gradient [See Fig. 2b-2c]. Therefore, it is believed by the examiner that NavB and NavC are both reference scans that are also gradient echo (GRE) sequences. 
	Therefore, the arguments are not considered persuasive. 

	Applicant further argues that “because the Zeller reference only generally describes a reference scan, the Zeller reference does not disclose or suggest only a single excitation pulse 
	Examiner respectfully disagrees. Zeller teaches that at least one navigator sequence such as NavA, NavB, or NavC precedes each of a plurality of EPI imaging readout sequences during an overall imaging scan. Figs. 2A-2C show that that one excitation is used, then multiple navigators can be executed [according to ¶0024] and then imaging readout is performed. Further, [0030] teaches  “Other such sequences can be obtained in further embodiments, with the number and type of each navigator obtained following an RF excitation chosen to provide a desired temporal resolution for the associated correction that uses the navigator data.” Therefore, only one excitation is disclosed and multiple navigator scans can be executed. [0031] discloses “In yet further embodiments, a non-constant number of navigators can be obtained following each RF excitation.” Therefore, it is believed Zeller teaches the limitations of claim 5 and 15. The arguments are not considered persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeller (US 2017/0089999).

Regarding claim 1, Zeller teaches a method for creating magnetic resonance (MR) images of a target object, the method comprising: 
	performing, using a MR system, a respective reference scan of the target object, for each slice of the target object to be imaged, to record a reference dataset, the performance of each of the reference scans including performing a Gradient Echo (GRE) sequence or a Rapid Acquisition with Refocused Echoes (RARE) sequence for each of the slices the target object to be imaged [¶0012, “The slice GRAPPA method is based on uncollapsing the data for each slice using a slice-specific GRAPPA kernel. These kernels are obtained from a separate non-collapsed reference scan that is obtained prior to the series of sequences used to obtain the collapsed image data”.  ¶0033 states  “In still further embodiments, navigator sequences having more than three reference lines can be acquired for slice GRAPPA kernels having a size larger than 3 in the phase-encoding direction… In other embodiments, navigator sequences having a different number of reference lines, with alternating readout gradient polarities, can be provided to accommodate slice GRAPPA kernels having various sizes.” Therefore, it is believed that the Navigator scans NavB, NavC can be considered reference scans for determining slice-specific GRAPPA kernels. ¶0025, wherein GRAPPA kernels are acquired according to a modified Slice-GRAPPA method. Therefore, a reference scan is executed. ¶0033 also teaches acquiring reference data. [0004] teaches that EPI sequences includes gradient echoes that are formed with a rapid changing of the polarity of a readout gradient. NavB and NavC both include rapid changing of the polarity of a readout gradient, see Fig. 2b-2c. Therefore, it is believed by the examiner that NavB and NavC are both reference scans that are also gradient echo (GRE) sequences. See also rest of reference.]; 
	performing, using the MR system, a respective phase correction scan of the target object, for each slice of the target object to be imaged, to record a correction dataset, the performance of each of the phase correction scans including performing a non-phase-encoding Echo-Planar Imaging (EPI) sequence for each of the slices the target object to be imaged [¶0016, ¶0020, ¶0025, non-phase encoding EPI is performed for phase correction. See Fig. 2A. See also rest of reference.]; 
	performing, using the MR system, a Simultaneous Multislice (SMS) sequence to record a measurement dataset of the target object [¶0016, ¶0041, ¶0072 wherein SMS is performed. See also rest of reference.]; 
	determining slice-specific Generalized Autocalibrating Partial Parallel Acquisition 15(GRAPPA) kernels based on the reference dataset [¶0012, ¶0025, ¶0033 wherein GRAPPA kernels are acquired based on the reference data and are slice-specific. See also rest of reference.]; and 

		separating data of the measurement dataset belonging to different slices of the slices 20imaged from one another based on the slice-specific GRAPPA kernels [¶0025, ¶0032, ¶0058, wherein the data is separated (uncollapsed). See also rest of reference.]; and 
		correcting Nyquist-N/2 ghost artifacts in the measurement dataset based on the correction dataset [¶0016, ¶0032, wherein ghosting is corrected. See also rest of reference.].

Regarding claim 2, Zeller further teaches wherein the reference scans for all slices are carried out one after the other and the phase correction scans for all slices are carried out one after 25the other, all of the phase correction scans being carried out after all of the reference scans have been carried out [¶0026, the three navigator types can be generated in any of several patterns to provide varying temporal resolutions for the different types of data correction described herein. ¶0024, ¶0027, and ¶0061-¶0066, wherein multiple navigator sequences (NavA, NavB, NavC) can be implemented before each imaging sequence. Therefore, all the reference scans and phase correction scans are carried out, wherein all the reference scans can be carried out before all the phase correction scans. See also rest of reference.].

Regarding claim 3, Zeller further teaches wherein the reference scans for all slices are carried one after the other and the phase correction scans for all slices are carried out one after 2226965-5961 (P190105) [¶0026, the three navigator types can be generated in any of several patterns to provide varying temporal resolutions for the different types of data correction described herein. ¶0024, ¶0027, and ¶0061-¶0066, wherein multiple navigator sequences (NavA, NavB, NavC) can be implemented before each imaging sequence. Therefore, all the reference scans and phase correction scans are carried out, wherein all the reference scans can be carried out after all the phase correction scans. See also rest of reference.].

Regarding claim 4, Zeller further teaches wherein: the reference scans and the phase correction scans are carried out in a nested 5order; and for each of the slices to be imaged, the respective reference scan and the respective phase correction scan are carried out before the respective reference scans and phase correction scans for a next slice of the slices to be imaged [¶0026, the three navigator types can be generated in any of several patterns to provide varying temporal resolutions for the different types of data correction described herein. ¶0024; ¶0061-¶0066 wherein the reference scans and phase correcting scans (NavA, NavB, NavC) can be carried out in nested order for each slice. See also rest of reference.].

Regarding claim 5, Zeller further teaches wherein only one excitation pulse is created for each 10one of the slices, and after the excitation pulse, the respective reference scan and the respective phase correction scan are carried out for the respective slice, without a second excitation pulse being created for the respective slice between the respective reference scan and the respective phase correction scan for the respective slice [¶0030, “Other such sequences can be obtained in further embodiments, with the number and type of each navigator obtained following an RF excitation chosen to provide a desired temporal resolution for the associated correction that uses the navigator data.” ¶0031, “In yet further embodiments, a non-constant number of navigators can be obtained following each RF excitation.”¶0024; ¶0061-¶0066 wherein the reference scans and phase correcting scans (NavA, NavB, NavC) can be carried out for each slice for each excitation pulse. See also rest of reference.].

Regarding claim 6, Zeller further teaches wherein each of the phase correction scans comprises 15at least three echoes to record the correction dataset, an average value being formed from a first of the at least three echoes and a third echo of the at least three echoes to obtain a temporal consistency with a respective second echo of the at least three echoes [¶0018, ¶0034. See also rest of reference.].

 Regarding claim 9, Zeller further teaches wherein the reference dataset is recorded with a lower resolution than the measurement dataset [¶0063, wherein the reference data can have a lower temporal resolution. See also rest of reference.].

Regarding claim 13, Zeller further teaches a non-transitory computer-readable storage medium with an executable computer program stored thereon, that when executed, instructs a processor to perform the method of claim 1 [Fig. 1, see computer and memory. See also rest of reference.].

Regarding claim 14, the same reasons for rejection of claim 1 also apply to this claim. Claim 14 is merely the apparatus version of method claim 1.

Regarding claim 15, Zeller further teaches wherein only a single excitation pulse is created for each one of the slices, and after the single excitation pulse, the respective reference scan and the respective phase correction scan are carried out for the respective slice, without a second excitation pulse being created for the respective slice between the respective reference scan and the respective phase correction scan for the respective slice [¶0030, “Other such sequences can be obtained in further embodiments, with the number and type of each navigator obtained following an RF excitation chosen to provide a desired temporal resolution for the associated correction that uses the navigator data.” ¶0031, “In yet further embodiments, a non-constant number of navigators can be obtained following each RF excitation.”¶0024; ¶0061-¶0066 wherein the reference scans and phase correcting scans (NavA, NavB, NavC) can be carried out for each slice for each excitation pulse. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Zeller, in view of Hoge (US 2017/0038450).

Regarding claim 7, Zeller teaches the limitations of claim 1, which this claim depends from.
	Zeller further teaches wherein flip angles are used for the reference scans and the phase correction scans [Fig. 2A-2C, wherein the RF pulses are used for the reference and phase correction scans and have flip angles. See also rest of reference.].
	However, Zeller is silent in teaching flip angles of less than 90°.
	Hoge, which is also in the field of MRI, teaches flip angles of less than 90° [¶0025. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Zeller and Hoge because Hoge, similar to Zeller, teaches a MRI method that corrects ghost artifacts [Hoge- Abstract. See also rest of reference.] and teaches that it is known to use low flip angles for acquiring data [Hoge- ¶0025]. 

Regarding claim 11, Zeller teaches the limitations of claim 1, which this claim depends from.
	Zeller further teaches wherein creating the MR images additionally uses a GRAPPA method, the method further comprising calibrating the GRAPPA kernels for the GRAPPA method based on the reference dataset [¶0012, ¶0025, ¶0033 wherein GRAPPA kernels are acquired based on the reference data and are slice-specific. See also rest of reference.].
	However, Zeller is silent in teaching in-plane GRAPPA method.
	Hoge, which is also in the field of MRI, teaches wherein creating the MR images additionally uses an in-plane GRAPPA method, the method further comprising calibrating the GRAPPA kernels for the in-plane GRAPPA method based on the reference dataset [¶0009; ¶0033-0036. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Zeller and Hoge because Hoge, similar to Zeller, teaches a MRI method that corrects ghost artifacts [Hoge- Abstract. See also rest of reference.] and teaches that it is known to use “in plane” acceleration methods to reduce image distortions [Hoge- ¶0009; ¶0033-0036. See also rest of reference.].

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Zeller, in view of Li (US 2015/0309142).

Regarding claim 8, Zeller teaches the limitations of claim 1, which this claim depends from.
	Zeller further teaches wherein the measurement dataset is recorded using a simultaneous multislice Echo-Planar Imaging (SMS-EPI) sequence to provide a diffusion-based imaging of the target object [¶0056 and claim 17. See also rest of reference.].
	However, Zeller is silent in teaching a multiband simultaneous multislice Echo-Planar Imaging (SMS-EPI) sequence.
	Li, which is also in the field of MRI, wherein the measurement dataset is recorded using a multiband simultaneous multislice Echo-Planar Imaging (SMS-EPI) sequence to provide a diffusion-based imaging of the target object [¶0009. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Zeller and Li because Li, similar to Zeller, teaches simultaneous multi-slice methods and teaches that it is known to use multi-band pulses to accelerate image acquisition to improve imaging efficiency [Li - ¶0005 and ¶0009. See also rest of reference.]. 

Regarding claim 10, Zeller teaches the limitations of claim 1, which this claim depends from.
	Zeller further teaches wherein the measurement dataset is recorded using a simultaneous multislice Echo-Planar Imaging (SMS-EPI) sequence to provide a diffusion-based imaging of the target object [¶0056 and claim 17. See also rest of reference.].

	Li, which is also in the field of MRI, further comprising determining sensitivity variations between different receiver coils, of the MR system, used in parallel for the recording of the measurement dataset, wherein the MR images of the target object are created using the determined sensitivity variations [¶0030, ¶0062, ¶0082. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Zeller and Li because Li, similar to Zeller, teaches simultaneous multi-slice methods and teaches that it is known to use coil sensitivity profiles so parallel imaging can be performed. Parallel imaging will reduce the imaging time [Li - ¶0030, ¶0062, ¶0082. See also rest of reference.].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896